t c memo united_states tax_court neil s schuster petitioner v commissioner of internal revenue respondent docket no 28217-14l filed date david j polashuk and scott a schwartzberg for petitioner david a indek for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in florida at the time he filed the petition with respect to taxable_year petitioner had federal_income_tax tax withheld of dollar_figure and made an estimated_tax payment of dollar_figure on date petitioner filed with the internal_revenue_service irs form_4868 application_for automatic_extension of time to file u s individual_income_tax_return form and included a dollar_figure check with that form in order to pay what he believed was a reasonable estimate of the amount of tax due for his taxable_year date payment the irs granted petitioner an extension of time to date within which to file his tax_return for his taxable_year return on date petitioner also remitted to the irs an dollar_figure payment on behalf of his mother mother’s dollar_figure payment with respect to her taxable_year the irs erroneously credited petitioner’s mother’s dollar_figure payment misapplied mother’s dollar_figure credit to the account that the irs maintained for petitioner with respect to his taxable_year account on date petitioner filed with the irs a second form_4868 for his taxable_year the irs granted petitioner an extension of time to date within which to file his return the irs received petitioner’s return on date in that return petitioner showed total_tax of dollar_figure which was less than he had anticipated when he filed form_4868 on date and remitted his date payment to the irs on date the irs assessed the total_tax shown in petitioner’s return assessed total_tax in his return petitioner elected to apply any overpayment for his taxable_year to his estimated_tax with respect to taxable_year petitioner made payments totaling dollar_figure correct payments that consisted of tax withheld an estimated_tax payment and his date payment as a result when petitioner filed his return he had already paid in full his assessed total_tax of dollar_figure and had an overpayment of dollar_figure for his taxable_year correct overpayment in addition to assessing the total_tax shown in petitioner’s return the irs processed that return and showed in petitioner’s account his correct payments of dollar_figure and the misapplied mother’s dollar_figure credit erroneous credit of dollar_figure because the irs showed in petitioner’s account not only his correct payments of dollar_figure but also the erroneous credit of dollar_figure the amount of the overpayment that the irs showed petitioner had in that account was erroneously increased by dollar_figure from dollar_figure to dollar_figure consequently the irs showed in petitioner’s account and in the account that the irs maintained for petitioner with respect to his taxable_year account that petitioner had elected to apply to his estimated_tax the total amount of dollar_figure that the irs showed in each of those two accounts we shall refer to the erroneous credit of dollar_figure that the irs erroneously credited to petitioner’s account as the erroneous credit of dollar_figure with respect to taxable_year petitioner had tax withheld of dollar_figure and made estimated_tax payments totaling dollar_figure on date petitioner filed with the irs form_4868 and included a dollar_figure check with that form in order to pay what he believed was a reasonable estimate of the amount of tax due for his taxable_year date payment the irs granted petitioner an extension of time to date within which to file his tax_return for his taxable_year return the irs received petitioner’s return on date in that return petitioner showed total_tax of dollar_figure on date the irs assessed the total_tax shown in petitioner’s return assessed total_tax and an addition_to_tax under sec_6654 a of dollar_figure assessed addition_to_tax in his return petitioner elected to apply any overpayment for his taxable_year to his estimated_tax with respect to taxable_year petitioner made payments totaling dollar_figure correct payments that consisted of tax withheld estimated_tax payments the date payment and petitioner’s correct overpayment of dollar_figure which he had elected to apply to his estimated_tax as a result when petitioner filed his return he had already paid in full his assessed total_tax of dollar_figure and assessed addition_to_tax of dollar_figure and had an overpayment of dollar_figure for his taxable_year correct overpayment in addition to assessing the total_tax shown in petitioner’s return and an addition_to_tax under sec_6654 the irs processed that return and showed in petitioner’s account his correct payments of dollar_figure and the erroneous credit of dollar_figure because the irs showed in petitioner’s account not only his correct payments of dollar_figure but also the erroneous credit of dollar_figure the amount of the overpayment that the irs showed 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner had in that account was erroneously increased by dollar_figure from dollar_figure to dollar_figure consequently the irs showed in petitioner’s account and in the account that the irs maintained for petitioner with respect to his taxable_year account that petitioner had elected to apply to his estimated_tax the total amount of dollar_figure that the irs showed in each of those two accounts we shall refer to the erroneous credit of dollar_figure that the irs erroneously credited to petitioner’s account as the erroneous credit of dollar_figure with respect to taxable_year petitioner had tax withheld of dollar_figure and made an estimated_tax payment of dollar_figure on date petitioner filed with the irs form_4868 for his taxable_year and did not include a payment with that form the irs granted petitioner an extension of time to date within which to file his tax_return for his taxable_year return the irs received petitioner’s return on date in the return petitioner showed total_tax of dollar_figure on date the irs assessed the total_tax shown in petitioner’s return assessed total_tax in his return petitioner elected to apply any overpayment for his taxable_year to his estimated_tax with respect to taxable_year petitioner made payments totaling dollar_figure that consisted of tax withheld an estimated_tax payment and petitioner’s correct overpayment of dollar_figure which he had elected to apply to his estimated_tax in addition the irs had credited to petitioner’s account an amount totaling dollar_figure dollar_figure credit to which the irs had concluded petitioner was entitled as a result petitioner’s account showed that he had made total payments including that dollar_figure credit of dollar_figure correct payments because petitioner’s assessed total_tax was dollar_figure there remained unpaid dollar_figure of that assessed total_tax when petitioner filed his return assessed total_tax due of dollar_figure in addition to assessing the total_tax shown in petitioner’s return the irs processed that return and showed in petitioner’s account his correct payments of dollar_figure and the erroneous credit of dollar_figure because the irs showed in petitioner’s account not only his correct payments of dollar_figure but also the erroneous credit of dollar_figure the irs erroneously credited dollar_figure of that erroneous credit of dollar_figure against petitioner’s assessed total_tax due of dollar_figure as a result the amount of the 2of the dollar_figure credit dollar_figure consisted of interest we shall include the entire dollar_figure credit_amount as part of petitioner’s total payments for his taxable_year overpayment that the irs showed in petitioner’s account was erroneously increased by dollar_figure ie the unused portion of the erroneous credit of dollar_figure from zero to dollar_figure consequently the irs showed in petitioner’s account and in the account that the irs maintained for petitioner with respect to his taxable_year account that petitioner had elected to apply to his estimated_tax dollar_figure of the erroneous credit of dollar_figure which the irs showed in each of those two accounts we shall refer to the unused portion ie dollar_figure of the erroneous credit of dollar_figure that the irs erroneously credited to petitioner’s account as the erroneous credit of dollar_figure with respect to taxable_year petitioner had tax withheld of dollar_figure on date petitioner filed with the irs form_4868 for his taxable_year and did not include a payment along with that form the irs granted petitioner an extension of time to date within which to file his tax_return for his taxable_year return the irs received petitioner’s return on date in the return petitioner showed total_tax of zero on date the irs assessed the total_tax shown in petitioner’s return assessed total_tax in his return petitioner elected to apply any overpayment for his taxable_year to his estimated_tax with respect to taxable_year petitioner made a payment of dollar_figure correct payment that consisted of tax withheld because petitioner’s assessed total_tax was zero petitioner had an overpayment of dollar_figure for his taxable_year correct overpayment in addition to assessing the total_tax shown in petitioner’s return the irs processed that return and showed in petitioner’s account his correct payment of dollar_figure and the erroneous credit of dollar_figure because the irs showed in petitioner’s account not only his correct payment of dollar_figure but also the erroneous credit of dollar_figure the amount of the overpayment that the irs showed petitioner had in that account was erroneously increased by dollar_figure from dollar_figure to dollar_figure consequently the irs showed in petitioner’s account and in the account that the irs maintained for petitioner with respect to his taxable_year account that petitioner had elected to apply to his estimated_tax the total amount of dollar_figure that the irs showed in each of those two accounts we shall refer to the erroneous credit of dollar_figure that the irs erroneously credited to petitioner’s account as the erroneous credit of dollar_figure with respect to taxable_year petitioner had tax withheld of dollar_figure on date petitioner filed with the irs form_4868 for his taxable_year and did not include a payment along with that form the irs granted petitioner an extension of time to date within which to file his tax_return for his taxable_year return the irs received petitioner’s return on date in the return petitioner showed total_tax of zero on date the irs assessed the total_tax shown in petitioner’s return assessed total_tax with respect to taxable_year petitioner made payments totaling dollar_figure correct payments that consisted of tax withheld and petitioner’s correct overpayment of dollar_figure which he had elected to apply to his estimated_tax because petitioner’s assessed total_tax was zero petitioner had an overpayment of dollar_figure for his taxable_year in addition to assessing the total_tax shown in petitioner’s return the irs processed that return and showed in petitioner’s account his correct payments of dollar_figure and the erroneous credit of dollar_figure because the irs showed in petitioner’s account not only his correct payments of dollar_figure but also the erroneous credit of dollar_figure the amount of the overpayment that the irs showed petitioner had in that account was erroneously increased by dollar_figure from dollar_figure to dollar_figure in his return petitioner claimed a refund of dollar_figure the irs sent to petitioner a refund check for dollar_figure with respect to his taxable_year dollar_figure of which consisted of the erroneous credit of dollar_figure and was an erroneous refund on date an irs representative sent a letter to petitioner that letter stated in pertinent part we regret that we incorrectly applied a payment of dollar_figure to your tax_year and the payment was credit ed to your taxable_year as estimated_tax the payment was credit ed to your estimated_tax this made your account appear to be overpaid we have corrected the error your tax account is in a balance due status as of the time the irs corrected petitioner’s account by removing the erroneous credit of dollar_figure from that account petitioner’s account showed that of the assessed total_tax of dollar_figure there was a balance of dollar_figure that remained unpaid on date the irs assessed additions to tax under sec_6651 and sec_6654 with respect to petitioner’s taxable_year as well as interest as provided by law on date the irs assessed an additional addition_to_tax under sec_6651 on date the irs assessed additional interest as provided by law in addition at various times after the irs credited against petitioner’s assessed total_tax certain overpayments totaling dollar_figure that petitioner had made for certain of his taxable years after his taxable_year on date the irs issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s taxable_year on date the irs received petitioner’s form request for a collection_due_process or equivalent_hearing form in form petitioner requested a hearing with the irs’ appeals_office appeals_office with respect to the notice_of_intent_to_levy on date a settlement officer with the appeals_office settlement officer who was assigned to petitioner’s form held a telephonic hearing with petitioner’s representative date hearing during that hearing petitioner’s representative did not dispute that petitioner had not paid with his own funds the entire amount of his assessed total_tax of dollar_figure nor did petitioner’s representative dispute that the erroneous credit of dollar_figure that was reflected in petitioner’s account was the result of a mistake that the irs had made instead petitioner’s representative argued during the date hearing that because the irs erroneously credited the erroneous credit of dollar_figure to the extent of dollar_figure against petitioner’s assessed total_tax petitioner received from the irs an erroneous refund of dollar_figure for his taxable_year to the extent of dollar_figure claimed erroneous refund petitioner’s representative maintained that because petitioner received from the irs what that representative claimed was an erroneous refund for his taxable_year subsection d of sec_7405 titled action for recovery_of erroneous refunds governs the period within which the irs is entitled to collect that claimed erroneous refund from petitioner and that that period of limitations which petitioner’s representative claimed is two years has expired we shall sometimes refer to the arguments that petitioner’s representative advanced at the date hearing as petitioner’s position the settlement officer informed petitioner’s representative during the date hearing that he would ask an irs examiner examiner to review 3we note that we do not find petitioner’s arguments at the appeals_office and here to be altogether clear or consistent petitioner’s account in order to ascertain whether an erroneous refund had been issued to petitioner for his taxable_year immediately after the date hearing had ended the settlement officer requested an examiner to review petitioner’s account in order to ascertain whether an erroneous refund had been issued to petitioner for his taxable_year after the examiner reviewed that account she advised the settlement officer that the irs had not issued any refund to petitioner for his taxable_year on date the settlement officer telephoned petitioner’s representative date telephone call and informed him that the examiner had reviewed petitioner’s account and had found that that account did not show that the irs had issued any refund to petitioner for his taxable_year petitioner’s representative advised the settlement officer during that telephone call that he disagreed with the examiner’s finding and restated petitioner’s position at the conclusion of the date telephone call with petitioner’s representative the settlement officer informed that representative that he would contact a representative of the irs’ office_of_chief_counsel chief counsel’s representative in order to obtain that representative’s views with respect to petitioner’s position immediately after the date telephone call had ended the settlement officer consulted with a chief counsel’s representative that representative gave the settlement officer her views about petitioner’s position the chief counsel’s representative advised the settlement officer that the erroneous credit of dollar_figure was what she called a credit transfer not a refund which the irs had erroneously reflected in petitioner’s account and that the irs had removed the erroneous credit of dollar_figure from that account around date thereby correcting that account consequently according to the chief counsel’s representative subsection a of sec_6502 titled collection after assessment governs the period within which the irs is entitled to collect from petitioner any portion of his assessed total_tax that remains unpaid as well as any unpaid additions to tax and interest as provided by law for his taxable_year that representative further informed the settlement officer that the applicable_period of limitations under sec_6502 which that representative claimed is years has not expired on date the settlement officer telephoned petitioner’s representative and informed him of the chief_counsel representative’s views with respect to petitioner’s position on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which that office sustained the notice_of_intent_to_levy an attachment to the notice_of_determination stated in pertinent part summary and recommendation you have requested a collection_due_process_hearing under sec_6330 as to the appropriateness of a tax levy a review of all the information available indicates that all legal and procedural requirements have been followed issues raised by you have been considered and the balancing of the need for efficient collection with your concerns that the collection action be no more intrusive than necessary has been considered we believe that issuing a levy is an appropriate collection action under the circumstances brief background you filed your form tax_return for and self-reported a tax_liability on the return irs records show that the tax_assessment was properly made notice_and_demand was sent to you as required by sec_6303 and you failed to pay the liability in full there was a balance due at the time that the collection_due_process_notice was issued as required by sec_6331 letter final notice_of_intent_to_levy was issued to you date you made a timely request for a hearing on the form that was received date discussion and analysis verification of legal and administrative procedural requirements the settlement officer so has had no prior involvement with this taxpayer in either compliance or appeals with respect to this liability the collection statute has been suspended by the appropriate computer code for the tax period at issue we have determined with the best information available that the requirements of various applicable laws and administrative procedures have been met sec_6331 states that if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand it shall be lawful for the secretary to collect such tax and such further sum as shall be sufficient to cover the expenses of the levy by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to such person or on which there is a lien provided in this chapter for payment of such tax the notice_and_demand was issued to you sec_6330 states that no levy may be made unless the irs notifies a taxpayer of the opportunity for a hearing with appeals the hearing request must be made within days of the levy notice the notice letter was issued to you and you made a timely request for a hearing relevant issues by the taxpayer in his appeal your authorized representative david rosen didn’t raise a specific issue during the hearing that was held date mr rosen said that the reason you owe for is because you received an dollar_figure erroneous refund he said that the irs can’t collect the amount owed because the two -year statute of limitation for collecting an erroneous refund has expired the so told mr rosen that there was no refund issued from but he would research your records and call him back the so called mr rosen on date and informed him that he had an appeals tax examiner review the transcripts for the years and for an erroneous refund and none was found mr rosen insisted that the dollar_figure credit that was transferred was a refund the so told mr rosen that he would secure the opinion of our area_counsel if the credit transfer is considered a refund and call him back the so called mr rosen on date and informed him that in our area counsel’s opinion a credit transfer is not a refund the so also told mr rosen that the letter issued to you from the irs taxpayer_advocate_service date date explained to you that the refund you received from in the amount of dollar_figure dollar_figure was an erroneous refund but you did not received sic a refund from and that the tax_liability is valid mr rosen kept insisting that there was an erroneous refund from the so informed mr rosen that the only options that can be considered are a collection alternative or issuing a notice_of_determination which would allow you to petition the tax_court mr rosen told the so that you can’t afford to pay the liability and the so told him that you would have to provide a completed financial statement and documentation to support the financial statement mr rosen told the so that he would discuss this with you and asked the so to send the financial statement mr rosen asked if he could have until date to respond and the so agreed on date the so mailed the financial statement and a cover letter to you in his letter the so told you that he had discussed the enclosed financial statement with mr rosen and the so listed the documentation that you would have to provide with the financial statement the so asked that you have the financial statement and all of the documentation in his office by date the so has not received a response from you or mr rosen as of this date without the requested financial information we can’t consider placing your tax_liability into currently not collectable status balancing efficient collection and intrusiveness the office of appeals believes that issuing a levy balances the need for efficient collection_of_taxes with your concerns as to the intrusiveness of the action our determination is that the levy is proper as of date petitioner’s account showed that dollar_figure of petitioner’s assessed total_tax as well as additions to tax under sec_6651 and sec_6654 and interest as provided by law accrued to date remained unpaid we shall sometimes refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid assessed liability discussion we may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact regarding the issue raised in respondent’s motion it is petitioner’s position4 that because the irs erroneously credited the erroneous credit of dollar_figure to the extent of dollar_figure against petitioner’s assessed total_tax he received from the irs an erroneous refund for his taxable_year of dollar_figure to the extent of dollar_figure ie the claimed erroneous refund because petitioner received from the irs what petitioner claims was an erroneous refund for his taxable_year sec_7405 d 4it is our understanding that petitioner’s position here is the same as petitioner’s position at the appeals_office see supra note sec_7405 on which petitioner relies provides sec_7405 action for recovery_of erroneous refunds d periods of limitation -- for periods of limitations on actions under this section see sec_6532 sec_6532 to which sec_7405 refers provides sec_6532 periods of limitation on suits b suits by united_states for recovery_of erroneous refunds -- recovery_of an erroneous refund by suit under sec_7405 shall be allowed only if such suit is begun within years after the making of continued governs the period within which the irs is entitled to collect that claimed erroneous refund from petitioner and that period of limitations which petitioner claims is two years has expired it is respondent’s position that the erroneous credit of dollar_figure was a credit transfer not a refund which the irs had erroneously reflected as of date in petitioner’s account and which the irs thereafter around date had removed from that account thereby correcting petitioner’s account the irs’ correction of petitioner’s account by removing the erroneous credit of dollar_figure from that account resulted in that account’s showing that the entire amount of petitioner’s assessed total_tax as well as certain additions to tax and interest as provided by law for his taxable_year had not been paid sec_6502 a governs the period within which the irs i sec_5 continued such refund except that such suit may be brought at any time within years from the making of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact sec_6502 on which respondent relies provides sec_6502 collection after assessment a length of period --where the assessment of any_tax imposed by this title has been made within the period of limitation properly applicable thereto such tax may be collected by levy or by a continued entitled to collect from petitioner his assessed total_tax that remains unpaid as well as any unpaid additions to tax and interest as provided by law for his taxable_year and the period of limitations under sec_6502 which respondent claims is years has not expired in support of respondent’s position respondent advances the following contentions as of the date on which the irs corrected the erroneous credit of dollar_figure reflected in petitioner’s account that account showed and petitioner had assessed total_tax due of dollar_figure which he has never paid with his own funds thereafter the irs credited against petitioner’s assessed total_tax certain overpayments totaling dollar_figure that petitioner had made for certain of his taxable years after his taxable_year as of date petitioner’s account showed that dollar_figure of petitioner’s assessed total_tax as well as additions to tax under sec_6651 and sec_6654 and interest as provided by law remained unpaid ie petitioner’s unpaid assessed liability continued proceeding in court but only if the levy is made or the proceeding begun-- within years after the assessment of the tax on the record before us we find that the irs’ crediting to petitioner’s account the erroneous credit of dollar_figure to the extent of dollar_figure did not satisfy petitioner’s assessed total_tax due of dollar_figure petitioner’s assessed total_tax may be paid or satisfied only with a payment tendered by him and not by an irs error 63_f3d_83 1st cir relying on 946_f2d_1143 5th cir see c r inv in444_f2d_765 10th cir petitioner has never paid his assessed total_tax due of dollar_figure with his own funds it was only because of an irs error that petitioner’s account showed that the irs had applied the erroneous credit of dollar_figure to the extent of dollar_figure against the assessed total_tax due of dollar_figure the irs thereafter corrected that error and petitioner’s account by removing the erroneous credit of dollar_figure from that account after that correction petitioner’s account showed that of the assessed total_tax of dollar_figure there was a balance of dollar_figure that remained unpaid on the record before us we find that the irs’ erroneously crediting to petitioner’s account the erroneous credit of dollar_figure to the extent of dollar_figure was not an erroneous refund to petitioner for purposes of sec_7405 see clark f 3d pincite c r inv inc f 2d pincite on that record we further find that the period of limitations within which respondent may collect petitioner’s unpaid assessed liability is prescribed by sec_6502 on the record before us we also find that that period of limitations has not expired on that record we sustain the determinations in the notice of determina- tion we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered 7the 10-year period of limitations within which respondent may collect petitioner’s assessed total_tax began to run on date the date on which the irs assessed the total_tax shown in petitioner’s return see sec_6502 on date the irs received petitioner’s form which he submitted to the irs in response to the notice_of_intent_to_levy that he had received with respect to his taxable_year and in which he requested a hearing with the appeals_office the 10-year period of limitations prescribed by sec_6502 was and remains suspended as of the date on which the irs received petitioner’s form see sec_6330 sec_301_6330-1 q a-g1 proced admin regs
